Case 2:19-cv-11716-DPH-MKM ECF No. 51, PageID.1278 Filed 08/06/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

INTERNATIONAL IP HOLDINGS,
LLC, a Michigan limited liability
 company, and INNOVATION
VENTURES, LLC, a Michigan limited
 liability company,

                   Plaintiffs,               CASE NO. 19-11716
                                             HON. DENISE PAGE HOOD
v.

VITAMIN ENERGY, LLC, a Delaware
limited liability company,

                   Defendant.
                                             /


     ORDER DENYING DEFENDANT’S MOTION FOR A PROTECTIVE
                    ORDER AND STAY [#37]

      On April 20, 2020, Defendant Vitamin Energy LLC (“Defendant”) filed a

Motion to Stay Discovery until Michigan ended its Stay-at-Home Order, which

was precipitated by the COVID-19 global pandemic. [ECF No. 37] The Court had

a hearing on this Matter on July 22, 2020. For the reasons stated on the record,

Defendant’s Motion to Stay Discovery is DENIED without Prejudice.

      At the hearing the parties also discussed the effect that the pandemic may

have on Discovery. Subsequently, the Court ordered the parties to submit a new
Case 2:19-cv-11716-DPH-MKM ECF No. 51, PageID.1279 Filed 08/06/20 Page 2 of 2




Rule 26(f) plan to the Court by 12:00 pm on Tuesday, August 18, 2020. A hearing

to discuss Discovery going forward is set for Wednesday, August 19, 2020.



      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for a Protective Order

and Stay [ECF No. 37] is DENIED without Prejudice.

      IT IS FURTHER ORDERED that the parties will submit a new Rule 26(f)

plan to the Court by 12:00 pm on Tuesday, August 18, 2020.

      IT IS ORDERED.

                                           s/Denise Page Hood
                                           DENISE PAGE HOOD
DATED: August 6, 2020                      United States District Judge
